DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-5, 7-12, 15, and 23 in the reply filed on 08/25/2022 is acknowledged. Claims 16-22 are withdrawn as directed to non-elected inventions.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claims 1, 2, 8-12 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kamikawa JP H01265872 (JPO Translation and Espacenet Translation) in view of Barnes GB 491,146 in view of Huang CN 106036587 (Espacenet Translation) in view of Shefet US 6,764,705. 
Regarding claim 1, Kamikawa discloses a method of preparing a fish based food product comprising 
a) preparing a homogenous paste comprising fish flesh (defined as P), at least one of a flour portion or a starch portion (collectively defined as H), salt, seasoning, sugar (step 3 kneading to seasoning step) (JPO Translation, Pg.3, Example)
b) stuffing the homogenous paste prepared in step a) into a nonporous casing, obtaining a stuffed product (step 4 forming step, the kneaded fish meat is made by using a stuffer and a polyethylene bag is used for a casing) (JPO Translation, Pg. 3, Example)
c) applying a first heat treatment to the stuffed product obtained in step b) until obtaining a gelled stuffed product (step 5, heating step, after performing the casing, heat treatment is performed for 30-40min in hot water at a temperature of 90 °C to stabilize meat quality) (JPO Translation, Pg. 3, Example).
d) storing the gelled stuffed product obtained in step c) and cooling (step 6 cooling step) (JPO Translation, Pg. 3-4) 
e) cutting the product from step d) into slices (step 8, slicing step) (JPO Translation, Pg. 4). Kamikawa does not specifically recite that the casing is removed prior to slicing, however it is obvious that the casing would need to be removed for subsequent processing steps and it would be obvious to remove the casing prior to cutting into order to avoid needing to cut through the casing and avoid needing to remove the casing from each of the slices after cutting. 
f) drying the slices until obtaining a product with a final moisture content between 5-18% (step 9, drying step, after slicing the mixture is dried in a dryer to a moisture content of 10-15%) (JPO Translation, Pg. 4).
h) expanding the food product by applying a second heat treatment (step 10, frying step). (JPO Translation, Pg. 4).
Claim 1 differs from Kamikawa in the recitation that the ratio of fish flesh (P) to the flour and/or starch portion (H) is from 1:1 to 3: 1 and that the paste comprises a leavening agent. Claim 1 differs from Kamikawa in the recitation that the method comprises a step g) of packaging and storing at rest the product obtained in step f) for at least 24 hours at a temperature between 15 °C and 25 °C.
Barnes discloses a method for making a fish based food product comprising preparing a homogenous paste (pasty mass) comprising fish flesh, and flour, a leavening agent (eggs) salt and sugar (Pg. 1, right col). Barnes discloses that the fish flesh can be used in an amount of 5-8lbs and that the flour can be used in amount of 3-5lbs. Barnes discloses that the ratio of fish flesh to flour (P:H) can be 1:1 (5lbs fish flesh: 5lbs flour) to 2.6:1 (8lbs fish flesh: 3lbs flour). Barnes also discloses including a leavening agent (eggs) in the paste and that the eggs act as enriching agents (Pg.1, left col. lines 46-55). Barnes discloses molding the paste into shapes and performing a first heat treatment (Pg. 1, right col. lines 74-80). Barnes discloses storing the heat-treated food product and cooling for about 24 hours (Pg. 2, left col. lines 1-7). Barnes discloses cutting the cold portions into very thin slices and then drying the slices until hard and dry. Barnes discloses that the dried substance can be preserved for a protracted period (Pg.2, left col. lines 5-15). Barnes discloses that the dried substance is subjected to a second heat treatment for expansion (Pg. 2, left col. lines 15-19).
It would have been obvious to one of ordinary skill in the art to modify Kamikawa such that the ratio of fish flesh (P) to the flour and/or starch portion (H) is from 1:1 to 2.6: 1 and the paste to comprise a leavening agent (eggs) as taught by Barnes, since Barnes shows the ratio was a suitable ratio for fish flesh and flour to create a similar product to that already disclosed by Kamikawa, since Kamikawa and Barnes teach similar products and process for forming the product, and since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness.
Since Barnes recognizes that the dried product prior to the second heat treatment step can be preserved for a long period of time, and Kamikawa discloses the use of packaging for storing food products, and since dried food is commonly stored at ambient temperatures, it would have been obvious to one of ordinary skill in the art to modify Kamikawa to include a step g) of packaging and storing the product of step f) for at least 24 hours at a temperature of 15 °C to 25 °C in order to preserve the dried product of Kamikawa prior to the second heat treatment step until it is desired to perform the second heat treatment step, based on desired processing time and requirements.  
Claim 1 differs from Kamikawa in the recitation that the step d) of storing the gelled foodstuff of step c) is carried out specifically for at least 24 hours at 8 °C or less.
As discussed above Kamikawa does discloses a storing step (a cooling step after the heat treatment step c). Since Barnes also discloses performing storing step that is a cooling step and after a heat treatment step and discloses cooling for about 24hours (Pg. 2, left col. lines 5-7). It would be obvious to modify Kamikawa to perform the storing step for at least 24 hours (cooling step) as additionally taught by Barnes, since Barnes shows this is a suitable cooling period of the product between steps. 
Regarding the temperature of step d) being 8 °C or less, Huang discloses a common temperature for storing fish product for standby includes 0- 4 °C (‘587, Espacenet Abstract). It would have been obvious to one of ordinary skill in the art to modify the temperature of the storing step of Kamikawa in view of Barnes to be than 0- 4°C, since Huang discloses common temperature for storing fish product for standby includes 0- 4 °C and since it has been held that the use of known techniques to improve similar products in the same way supports a conclusion of obviousness.
Claim 1 differs from Kamikawa in view of Barnes in view of Huang in the recitation that step b) comprises extruding in addition to stuffing the paste in step a) into the casing.
Shefet discloses that conventionally, artificial casings can be used to form and hold food products to help retain shape and/or content integrity during processing such as cooking, heating or freezing and that the food product can start as a flowable emulsion that can be stuffed into the casing or the casing can be formed around the emulsion by employing a co-extrusion process using a stuffer, extruder or the like (col.1, lines 13-21). It would have been obvious to one of ordinary skill in the art to modify Kamikawa in view of Barnes in view of Huang such that step b) comprises extruding in addition to stuffing the paste in step a) into the casing since Shefet discloses that extruding in addition to stuffing is a conventional way to stuff food product into an artificial casing, and since it has been held that “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” supports a conclusion of obviousness. 
Regarding claim 2, Kamikawa in view of Barnes in view of Huang in view of Shefet discloses that the homogenous paste comprises 58.3% of P (fish), 36.4% of H (tapioca flour), 1.13% salt, 1.13% sugar and 2.7% leavening agent (eggs). (calculations based on Barnes recipe on Pg. 1 of: 8lbs fish, 5lbs Tapioca Flour, 4 eggs (at 1.5 ounces an egg = 6 ounces of egg= 0.375lbs egg), 5tablespoons salt = 0.156lbs salt, 5tablespoons sugar=0.156lbs sugar, 1tablespoon pepper= 0.03125lbs pepper, gives overall total amount of 13.72lbs) (8lbs fish/13.72lbs=58.3% fish) (5lbs flour/13.72lbs=  36.4%) (0.375lbs eggs/13.72lbs= 2.7%)(0.156lbs/13.72lbs=1.13%salt, 1.13%sugar). 
Claim 2 differs from Kamikawa in view of Barnes in view of Huang in view of Shefet in the recitation that the leavening agent is present in an amount of 0.2%-1%. However, Barnes discloses that the amount of egg can be adjusted based on desired richness (‘146, pg. 2, left col. lines 25-28), therefore it would have been obvious to one of ordinary skill in the art to adjust the amount of egg (leavening agent) based on richness desired. 
Regarding claim 8, Kamikawa in view of Barnes in view of Huang in view of Shefet discloses that the P:H ratio in step a is such that the ratio of fish flesh (P) to the flour (H) is from 1:1 to 2.6: 1, encompassing the claimed range (5lbs:5lbs- 8lbs:3lbs) (‘146, Pg. 1, Right col. Recipe).
Regarding claim 9, Kamikawa in view of Barnes in view of Huang in view of Shefet discloses that the nonporous casing is a plastic casing (polyethylene bag used for casing) (‘872, JPO Translation, Pg. 3, step 4 forming step).
Regarding claim 10, Kamikawa in view of Barnes in view of Huang in view of Shefet discloses that step c) is carried out at a temperature less than or equal to 93 °C (90 °C-95 °C, overlapping claimed range) (‘872, JPO Translation, Pg. 3, step 5 heating step).
Regarding claim 11, Kamikawa in view of Barnes in view of Huang in view of Shefet discloses that step d) further comprises freezing (step 7 freezing step) the product after storage (cooling step 6) (‘872, JPO Translation, Pg. 3-4).
Regarding claim 12, Kamikawa in view of Barnes in view of Huang in view of Shefet discloses that the slice in step e) has a thickness less than 10mm (it is preferable the thickness of the slice is about 0.5mm-5mm) (‘872, JPO Translation, Pg. 4, step 8, slicing step).
Regarding claim 23, the dried product obtained in step h) of Kamikawa in view of Barnes in view of Huang in view of Shefet is obviously used for direct consumption as the final product is a fish chip and the product can be enjoyed (‘872, JPO Translation, Pg. 4, effect of the invention).
Claims 3-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kamikawa JP H01265872 (JPO Translation and Espacenet Translation) in view of Barnes GB 491,146 in view of Huang CN 106036587 (Espacenet Translation) in view of Shefet US 6,764,705 in view of Yueh US 3,863,017.
Regarding claim 3, Kamikawa in view of Barnes in view of Huang in view of Shefet discloses that step a) is carried out by mixing minced fish flesh with the flour, salt, leavening agent and sugar to obtain homogenous mixture (‘872, JPO Translation, Step 3, Kneading to seasoning step). 
Claim 3 differs from Kamikawa in view of Barnes in view of Huang in view of Shefet in the recitation that step a) is carried out in the sub-steps order of a1) mincing the fish flesh portion to obtain a minced component and mixing; a2) adding the leaving agent, the salt and at least 30-50% of the total flour portion to the minced component and mixing and a3) adding the rest of the flour portion to the mixture obtained in a2) and mixing. However, it is noted that the “selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results” and (Selection of any order of mixing ingredients is prima facie obvious)” (MPEP 2144.04.IV.C)
Huang additionally suggests forming a fish paste by first mincing fish flesh ([0009]) and then adding various ingredients mixing and then adding various ingredients and mixing again ([0011]). It would have been obvious to one of ordinary skill in the art to modify Kamikawa in view of Barnes in view of Huang in view of Shefet such that step a) is carried out in the sub-steps order of a1) mincing the fish flesh portion to obtain a minced component and mixing; a2) adding the leaving agent, the salt and at least 30-50% of the total flour portion to the minced component and mixing and a3) adding the rest of the flour portion to the mixture obtained in a2) and mixing as suggested by Huang, since it has been held that the use of known techniques to improve similar products or processes in the same way supports a conclusion of obviousness.
Claim 3 differs from Kamikawa in view of Barnes in view of Huang in view of Shefet in the recitation that the method comprises a step a4) of homogenizing the mixture under a vacuum.
Yueh discloses mixing ingredients to form a paste by mixing under vacuum in order to prevent voids or bubbles from forming in the mixture. It would have been obvious to one of ordinary skill in the art to modify Kamikawa in view of Barnes in view of Huang in view of Shefet to comprise a step a4) of homogenizing the mixture under vacuum as suggested by Yueh in order to prevent voids or bubbles from forming in the final mixture.
Regarding claim 4, Kamikawa in view of Barnes in view of Huang in view of Shefet in view of Yueh discloses performing mincing of the fish flesh and mixing of the fish flesh with various ingredients within the range 400 rpm to 900 rpm (‘587, Espacenet Translation [0011]), therefore it would have been obvious to one of ordinary skill in the art to perform mixing of steps a1, a2, and a3 within the range of 400rpm to 900 rpm, as Huang shows that this was suitable range for mixing fish flesh with various ingredients.
Regarding claim 5, Huang suggests performing mixing at 900rpm (‘587, Espacenet Translation [0011]), therefore it have been obvious to one of ordinary skill in the art to modify step a4 of Kamikawa in view of Barnes in view of Huang in view of Shefet in view of Yueh to comprise mixing at 900rpm, since Huang shows that this was suitable rpm for mixing fish flesh with various ingredients.
Regarding claim 7, claim 7 differs from Kamikawa in view of Barnes in view of Huang in view of Shefet in the recitation that step a) is carried out under vacuum.
Yueh discloses mixing ingredients to form a paste by mixing under vacuum in order to prevent voids or bubbles from forming in the mixture. It would have been obvious to one of ordinary skill in the art to modify Kamikawa in view of Barnes in view of Huang in view of Huang in view of Shefet such that step a) is carried out under vacuum as suggested by Yueh in order to prevent voids or bubbles from forming in the mixture.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kamikawa JP H01265872 (JPO Translation and Espacenet Translation) in view of Barnes GB 491,146 in view of Huang CN 106036587 (Espacenet Translation) in view of Shefet US 6,764,705 in view of Ekanayake et al. US 2008/0187642.
Regarding claim 15, claim 15 differs from Kamikawa in view of Barnes in view of Huang in view of Shefet in the recitation that step h) is carried out by microwaves or baking.
However, Kamikawa already discloses performing step h) to obtain a chip product (such as by frying in oil) and Ekanayake discloses that it was common to form a snack chip by baking, frying in oil, microwave and mixtures of these methods ([0014]).  Therefore, it would have been obvious to one of ordinary skill in the art to modify Kamikawa in view of Barnes in view of Huang in view of Shefet such that step h) is carried out by microwaves or baking, since it has been held that “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” supports a conclusion of obviousness (MPEP 2143.I.D).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792